       Case 1:19-cv-03178-SMJ    ECF No. 31   filed 02/09/21   PageID.813 Page 1 of 2




1                                                                           FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


2                                                                  Feb 09, 2021
                                                                       SEAN F. MCAVOY, CLERK
3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     MARIBELL AGUILAR, for Herself,            No. 1:19-cv-03178-SMJ
5    as a Private Attorney General, and/or
     On Behalf of All Others Similarly
6    Situated,                                 ORDER DISMISSING CASE

7                             Plaintiff,

8                v.

9    CARTERS INC and THE WILLIAM
     CARTER COMPANY,
10
                              Defendants.
11

12         On February 8, 2021, the parties filed a stipulated dismissal, ECF No. 30.

13   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

14   IT IS HEREBY ORDERED:

15         1.    The parties’ stipulated motion to dismiss, ECF No. 30, is

16               GRANTED.

17         2.    Plaintiff’s individual claims alleged against Defendants in the first

18               amended and supplemental complaint, ECF No. 25, are DISMISSED

19               WITH PREJUDICE.

20



     ORDER DISMISSING CASE – 1
       Case 1:19-cv-03178-SMJ     ECF No. 31   filed 02/09/21   PageID.814 Page 2 of 2




1          3.     Plaintiff’s claims alleged against Defendants on behalf of the putative

2                 class defined in Paragraph 46 of the first amended and supplemental

3                 complaint,    ECF     No.    25,   are   DISMISSED        WITHOUT

4                 PREJUDICE.

5          4.     All pending motions are DENIED AS MOOT.

6          5.     All hearings and other deadlines are STRICKEN.

7          6.     The Clerk’s Office is directed to CLOSE this file.

8          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

9    provide copies to all counsel.

10         DATED this 9th day of February 2021.

11
                        _________________________
12                      SALVADOR MENDOZA, JR.
                        United States District Judge
13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
